DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
This Office Action is in response to the application filed on 2/12/2019. Claims 17 through 36 are presently pending and are presented for examination. 	

Information Disclosure Statement
The information disclosure statements (IDS) were submitted on 2/12/2019, 10/11/2019, and 3/23/2021.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.

Drawings
The drawings are objected to because Fig 5, S101 includes a typographical error, currently reading "HAS SUBJECT VEHICLE APPROACHED INTENTION-STIMATION PERFORMING PLACE?"  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of 

Claim Objections
Claim 25 is objected to because of the following informalities: 
Regarding claim 25, “…a content of person's operation…” appears to be a typographical error.  It is suggested to amend to –…content of a person’s operation…—
Appropriate correction is required.

Claim Interpretation
Regarding claims 17-18 and 21-23, the phrase “at least one” is to be interpreted by the Examiner to provide the option to have any of the listed configurations chosen.  As currently written where both the person and indicator are included in the claims, an interpretation may be read as any of the configurations listed in the claim body, or as any of the configurations listed for the person in addition to the configuration for the indicator.
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f):
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f), is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f). The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f), is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f), because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 
peripheral-information detector configured to detect… in claim 17
traveling controller being configured to control… in claim 17
outward-notification apparatus being configured to notify… in claim 17
peripheral-information detector configured to detect… in claim 18
traveling controller being configured to control… in claim 18
outward-notification apparatus being configured to notify… in claim 18
peripheral-information detector configured to detect… in claim 19
peripheral-information detector configured to detect… in claim 20
outward-notification apparatus is used to make a notification… in claim 32
outward-notification apparatus is used to make a notification… in claim 33
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f), it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
Support for these limitations is as follows:
outward-notification apparatus: “The outward-notification apparatus 40 is, for instance, the horn or headlights of the subject vehicle. Alternatively, the outward-notification apparatus 40 may be, for instance, a speaker that outputs a sound to the outside of the subject vehicle, a projector 5that projects an image onto a road, or a communication apparatus that transmits information to a portable terminal (e.g., a watch-like communication terminal) carried by the target person” [0025].
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f), applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f).

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.



Claims 17-36 are rejected under 35 U.S.C. 112(b), as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Regarding claim 18, "storing…a content notified…" is vague and unclear.  The Examiner will interpret this to mean “storing…a content of the notification provided using the outward-notification apparatus.”

Claim limitation “peripheral-information detector” invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function.  With reference to [0012] of the specification, the peripheral-information detector embodies a device capable of detecting information from sensor signals, however there is no structure provided for what the detector may be.  It appears the detector relays the sensor signals to the determining apparatus and controller to then use accordingly, but details regarding the detector cannot be ascertained with certainty. Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Claim limitation “traveling controller” invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function.  Paragraph [0013] of the specification describes the traveling controller as having the capability of controlling the vehicle’s braking and steering with control signals.  There are no definitive elements describing what the traveling controller is, aside from an underlying presumption that it is a generic controller.  Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 

If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.
The term "around a (the) subject vehicle" in claims 17-20 is a relative term which renders the claim indefinite.  The term "around" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  Crowded areas such as a city have lots of data for sensors to observe.  The observed data should be within a defined proximity so that the extent of the claim language is understood.  Figure 10 depicts a situation where a pedestrian is shown to be "around" a subject vehicle, but there may also be a pedestrian beyond the intersection in the path of the subject vehicle, crossing the street.  It is unclear as to what point data is observed and whether the extent of the term "around" is limited by a sensor's reach, defined by an algorithm calculated relative to the vehicle's speed, set by a predefined distance threshold, or so on
Claims 21-36 are also rejected by virtue of their dependency on rejected independent claims 17-20.

The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

Claims 17- are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Regarding claims 17-20, t.
Regarding claims 17-18, the specification does not include a proper description of what a traveling controller is comprised of and whether it is simply a generic controller with a descriptive name to differentiate it from other controllers in the vehicle.  Paragraph [0013] of the specification describes the traveling controller as having the capability of controlling the vehicle’s braking and steering with control signals.  There are no definitive elements describing 
Regarding claim 18, "storing…a content notified…", the specification mentions storing "a content notified" [0063] but provides no additional detail as to what the applicant is referring to.
Claims 21-36 are also rejected by virtue of their dependency on rejected independent claims 17-20.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 17, 19-20, 22-24, 27-35 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by James et al. (US-9855890; hereinafter James).

Regarding claim 17, James discloses a peripheral-information determining apparatus (see at least Abstract) comprising: 
a processor to execute a program (see at least col 4 lines 38-61); and 
a memory to store the program which, when executed by the processor, performs processes of (see at least col 4 line 62 – col 5 line 10), 
acquiring peripheral information indicating a circumstance around a subject vehicle, from a peripheral-information detector configured to detect the circumstance around the subject vehicle (see at least col 22 lines 4-9), 
estimating an intention of a person who is around the subject vehicle (see at least col 23 lines 35-43), or an instruction of an indicator that is around the subject vehicle (see at least col 8 lines 1-11 and Fig 1 which describes the capability of the processor utilizing information from the environment sensor), from person movement information that is included in the peripheral information and is a piece of information indicating a movement of the person (see at least col 22 lines 28-40), or a movement of the indicator that imitates a person's movement, and 
controlling a traveling controller or an outward-notification apparatus on the basis of the peripheral information and an estimated result of the intention of the person or the instruction of the indicator, the traveling controller being configured to control traveling of the subject vehicle, the outward-notification apparatus being configured to notify information to an outside of the subject vehicle (see at least col 22 lines 41-67, where “a determination can be based on…one or more other factors” is interpreted to include other environmental data from sensors described in col 6 lines 60-66), 
wherein the intention of the person or the instruction of the indicator includes at least one of an intention of the person or an instruction of the indicator corresponding to a content of a sound emitted by the person or the indicator and obtained via a microphone that is on board the subject vehicle, and an intention or an instruction indicating a request from the person or the indicator to the subject vehicle (see at least col 24 lines 48-56).

Regarding claim 19, James teaches the analogous material of that in claim 17 as recited in the instant claim.  James additionally discloses the following:
…controlling a traveling controller to control the subject vehicle to travel in accordance with the intention of the person or the instruction of the indicator, on the basis of the peripheral information and an estimated result of the intention of the person or the instruction of the indicator (see at least col 22 lines 41-57).  
Regarding claim 20, James teaches the analogous material of that in claim 17 as recited in the instant claim.  James additionally discloses the following:
...controlling an outward-notification apparatus to notify a movement of the subject vehicle to an outside of the subject vehicle, on the basis of the peripheral information and an estimated result of the intention of the person or the instruction of the indicator (see at least col 10 line 55 to col 11 line 21).  
Regarding claim 22, James teaches the peripheral-information determining apparatus according to claim 19.  James additionally discloses the following:
…the processor acquires, as the person movement information, at least one information piece among a gesture, a sight line direction, and a facial expression of the person, and a shape and a movement of the indicator captured by a camera that is on board the subject vehicle (see at least col 5 lines 37-64).
Regarding claim 23, James teaches the analogous material of that in claim 22 as recited in the instant claim.  
Regarding claim 24, James discloses the peripheral-information determining apparatus according to claim 22.  James additionally discloses the following:
…the processor changes, in accordance with countries, a correspondence between a kind of gesture of the person and an intention indicated by the gesture, or a correspondence between the shape or the movement of the indicator and an instruction indicated by the shape or the movement (see at least col 5 line 49 – col 6 line 16, col 10 lines 43-54, and col 23 lines 12-19 where gestures which have a 
Regarding claim 27, James teaches the peripheral-information determining apparatus according to claim 19.  James additionally discloses the following:
the intention of the person estimated by the processor includes an intention indicating an action of the person (see at least col 9 lines 24-34 and col 10 lines 21-42).  
Regarding claim 28, James teaches the analogous material of that in claim 27 as recited in the instant claim.  
Regarding claim 29, James teaches the peripheral-information determining apparatus according to claim 27.  James additionally discloses the following:
…the intention of the person estimated by the processor includes an intention of whether the person crosses a road (see at least col 19 lines 50-54).
Regarding claim 30, James teaches the peripheral-information determining apparatus according to claim 17.  James additionally discloses the following:
the intention of the person or the instruction of the indicator, estimated by the processor, includes an intention or an instruction of whether the person or the indicator wants to stop the subject vehicle (see at least col 24 lines 26-28).
Regarding claim 31, James teaches the peripheral-information determining apparatus according to claim 17.  James additionally discloses the following:
the intention of the person or the instruction of the indicator, estimated by the processor, includes an intention or an instruction indicating a direction where the person or the indicator wants to move the subject vehicle (see at least col 23 lines 26-34).
Regarding claim 32, James teaches the peripheral-information determining apparatus according to claim 17.  James additionally discloses the following:
the outward-notification apparatus is used to make a notification to the person in accordance with the estimated result (see at least col 12 lines 9-24).
Regarding claim 33, James teaches the analogous material of that in claim 32 as recited in the instant claim.
Regarding claim 34, James teaches the peripheral-information determining apparatus according to claim 17.  James additionally discloses the following:
the processor continuously estimates the intention of the person or the instruction of the indicator, also while the traveling controller is making the subject vehicle travel on the basis of the estimated intention of the person or the estimated instruction of the indicator (see at least col 22 lines 9-17).  
Regarding claim 35, James teaches the analogous material of that in claim 34 as recited in the instant claim.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention 

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 18, 21, 26, and 36 are rejected under 35 U.S.C. 103 as being unpatentable over James in view of Dowdall (US-9336436).
Regarding claim 18, James teaches the analogous material of that in claim 17 as recited in the instant claim.
 …storing at least one information piece among a history of the person-movement information, a history of the estimated result, the movement of the person or indicator, and a content notified using the outward-notification apparatus.  
Dowdall, in the same field of endeavor, teaches …storing at least one information piece among a history of the person-movement information, a history of the estimated result, the movement of the person or indicator, and a content notified using the outward-notification apparatus (see at least col 20 lines 39-49).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the autonomous vehicle of James with the computing system of Dowdall to increase the confidence level of vehicle actions illustrated by James by way of including more anticipatory data in which the vehicle can use to its advantage (Dowdall, col 5 lines 10-28).
Regarding claim 21, the combination of James and Dowdall disclose the peripheral-information determining apparatus according to claim 18.  James additionally discloses the following:
…the processor acquires, as the person movement information, at least one information piece among a gesture, a sight line direction, and a facial expression of the person, and a shape and a movement of the indicator captured by a camera that is on board the subject vehicle (see at least col 5 lines 37-64).
Regarding claim 26, the combination of James and Dowdall teach the peripheral-information determining apparatus according to claim 18.  James additionally discloses the following:
…the intention of the person estimated by the processor includes an intention indicating an action of the person (see at least col 9 lines 24-34 and col 10 lines 21-42).
Regarding claim 36, the combination of James and Dowdall teach the peripheral-information determining apparatus according to claim 18.  Dowdall additionally discloses the following:
the processor has a learning function of learning a correspondence between a person's movement and an intention indicated by the person's movement on the basis of the stored information piece (see at least col 21 lines 28-38).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the autonomous vehicle of James with the classifier of Dowdall to improve the accuracy and overall safety of the vehicle while navigating relative to a pedestrian (Dowdall col 23 lines 34-48).

Claim 25 is rejected under 35 U.S.C. 103 as being unpatentable over James in view of Hillis et al. (US-20150336502; hereinafter Hillis)
Regarding claim 25, James teaches the peripheral-information determining apparatus according to claim 19.
However, James does not teach …the processor acquires, as the person movement information, a content of person's operation of a portable terminal from the portable terminal carried by the person.
Hillis, in the same field of endeavor, teaches …the processor acquires, as the person movement information, a content of person's operation of a portable terminal from the portable terminal carried by the person (see at least [0053] lines 7-16).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the autonomous vehicle’s processor taught by James to acquire information from a specialized sensor as described in Hillis to allow the vehicle to receive and transmit data to verify the intentions of a pedestrian (see at least [0050]-[0052]).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEAN REIDY whose telephone number is (571) 272-7660.  The examiner can normally be reached on M-F 7:00 AM- 3:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Geepy Pe can be reached on (571) 270-3703.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/S.P.R./Examiner, Art Unit 3663                                                                                                                                                                                                        

/Geepy Pe/Supervisory Patent Examiner, Art Unit 3663                                                                                                                                                                                                        4/2/2021